Citation Nr: 1416084	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  07-06 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an initial compensable rating for lumbosacral strain with thoracic compression fracture from December 17, 2005, and in excess of 20 percent from August 18, 2008, and in excess of 40 percent from April 11, 2012. 



REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 2001 to December 2005. 

This matter is before the Board of Veterans' Appeals (BVA or Board) on appeal of a rating decision in March 2006 of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In a decision in July 2010, the Board denied, in pertinent part, a claim for an initial compensable rating for lumbosacral strain.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). 

In an Order in January 2011, the Court granted a Joint Motion for Partial Remand of the parties, the Secretary of VA and the Veteran, who is represented by counsel, and vacated the Board's decision, denying an initial compensable rating for lumbosacral strain, and remanded the claim to the Board for compliance with instructions in the Joint Motion.

In a decision in July 2011, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a decision in September 2012, the RO recharacterized the issue as lumbosacral strain with thoracic compression fracture and assigned an initial noncompensable rating from December 17, 2005, a 10 percent rating from December 5, 2008, and a 20 percent rating from April 11, 2012.

In a decision in March 2013, the RO assigned an initial noncompensable rating from December 17, 2005, a 20 percent rating from August 18, 2008, and a 40 percent rating from April 11, 2012.

The issue has been recharacterized to comport with the evidence of record. 


FINDINGS OF FACT

1.  From December 17, 2005, a back disability was manifested by subjective complaints of pain without limitation of motion, objective neurological abnormality, or incapacitating episodes.

2.  From August 18, 2008, a back disability was manifested by muscle spasm severe enough to result in abnormal spinal contour; there were no objective neurological abnormalities or incapacitating episodes.

3.  From April 11, 2012, a back disability was manifested by forward flexion of the thoracolumbar spine to 30 degrees; there were no objective neurological abnormalities or incapacitating episodes.


CONCLUSION OF LAW

The criteria an initial compensable rating for lumbosacral strain with thoracic compression fracture from December 17, 2005, and in excess of 20 percent from August 18, 2008, and in excess of 40 percent from April 11, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2013).

VCAA Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection.  

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial and will not be discussed.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  VA examinations were conducted in August 2005, August 2008, and April 2012.  The Veteran has not argued and the record does not reflect that these examinations were inadequate.  38 C.F.R. § 3.159(c)(4). 

There is no indication in the record that any additional evidence, relevant to the claims is available.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Rating Principles

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. § 4.7.

Where, as here, the question for consideration is propriety of the initial evaluation assigned, evaluation of all the medical evidence since the grant of service connection is required.  Additionally, consideration of the appropriateness of "staged rating" must be given.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  



Functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion is a factor.  Weakness is also an important.  38 C.F.R. § 4.40.

When evaluating the joints, factors to consider include less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Rating the Spine

The Veteran is currently in receipt of an initial noncompensable rating from December 17, 2005; a 20 percent rating from December 5, 2008; and a 40 percent rating from April 11, 2012, under Diagnostic Code 5237.  A disability under Diagnostic Code 5237 is rated either under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes or the General Rating Formula for Diseases and Injuries of the Spine, whichever results in the higher rating. 

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. 






A 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the thoracolumbar spine.



A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are rated separately under an appropriate diagnostic code.  

Facts

In June 2006, the Veteran's Humvee collided head-on with a tracker trailer during a military exercise.

The Veteran did not seek medical treatment for back pain during service after the initial treatment, following the vehicle accident.

On VA examination in August 2005, the Veteran complained of back pain.  On examination, there was no evidence of muscle spasm.  Flexion was to 100 degrees, extension was to 30 degrees, lateral flexion was to 30 degrees, bilaterally, and rotation was to 30 degrees, bilaterally.  The combined range of motion was 250 degrees (100 + 30 + 30 + 30 + 30 + 30 = 250).  There was no evidence of pain on movement or weakness, fatigue or lack of endurance with repetitive movement.  An X-ray was normal.  The examiner found no evidence of functional impairment, neurological impairment, IVDS, or radiculopathy.

Treatment records from Greenway Health Center from December 2008 through February 2011 show that muscle spasm resulted in an abnormal spinal contour.

VA X-rays on August 18, 2008, showed scoliosis and muscle spasm.

On VA examination in August 2008, the Veteran complained of a back pain.  On examination, gait was normal.  There was no spinal deformity or muscle spasm.  Flexion was to 90 degrees, extension was to 60 degrees, lateral flexion was to 45 degrees, bilaterally, and rotation was to 40 degrees, bilaterally.  


The combined range of motion was 320 degrees (90 + 60 + 45 + 45 + 40 + 40 = 320).  The examiner noted that the Veteran easily completed three repetitions without pain.  The examiner did note that X-rays showed old trauma to the endplate of T4 and T5, which had not been adjudicated as a service-connected disability.  The VA examiner found no evidence of neurological impairment, IVDS, or radiculopathy.

On VA examination in April 2012, the Veteran complained of back pain, back spasm, and decreased range of motion.  On examination, flexion was to 30 degrees, extension was to 10 degrees, lateral flexion was to 25 degrees, bilaterally, and rotation was to 30 degrees, bilaterally, considering pain.  The combined range of motion was 150 degrees (30 + 10 + 25 + 25 + 30 + 30 = 150).  There was evidence of pain on movement and interference with sitting, standing, or weight bearing.  Muscle spasm was present, but it did not result in abnormal gait or spinal contour.  Spinal contour was abnormal.  The examiner found no evidence of neurological impairment, IVDS, or radiculopathy.

Analysis

A Rating from December 17, 2005

The Veteran seeks an initial compensable rating for lumbosacral strain with thoracic compression fracture from December 17, 2005.  He asserts that he experienced constant back pain, including pain on motion, since the vehicle accident in service.

On VA examination in August 2005 flexion was to 100 degrees and the combined range of motion was 250 degrees.







Under the General Rating Formula, considering such factors as functional loss, weakness, and fatigue under 38 C.F.R. §§ 4.40 and 4.45, as flexion was to 100 degrees, which is greater than 85 degrees of flexion, the criterion for a higher rating based on limitation of flexion has not been met.  See also DeLuca v. Brown, 8 Vet.App. 202 (1995); Mitchell v. Shinseki, 25 Vet.App. 32 (2011).

As the combined range of motion was 250 degrees, which is greater than 235 degrees, the criterion for next higher rating based on limitation of the combined range of motion had not been met.  

As there is no evidence of muscle spasm, guarding, or localized tenderness, the criterion for the next higher rating had not been met.  

Finally, while the Veteran is competent to report symptoms of pain, lay observations of pain alone are not sufficient to determine whether pain results in functional loss, and therefore are of less probative value in the absence of medical evidence supporting a determination of functional loss due to pain.  The record reflects that VA examiners in 2005 and 2008 consistently reported no functional impairment and that the Veteran had full range of motion of the thoracolumbar spine, without any finding of pain.  For this reason the criterion for a compensable rating on the basis of painful joints had not been.

There is no evidence of neurological abnormality, and thus, a separate rating for a neurological impairment is not warranted. 

And under the Formula Based on Incapacitating Episodes, in the absence of evidence of incapacitating episodes, requiring bed rest prescribed by a physician, the criteria for compensable rating based on incapacitating episodes have not been met.





The preponderance of the evidence is against the claim for an initial compensable rating for lumbosacral strain with thoracic compression fracture from December 17, 2005 and there is no doubt to be resolved.  An initial compensable rating from December 17, 2005, is not warranted.  

A Rating from August 18, 2008

The Veteran seeks an initial rating in excess of 20 percent for lumbosacral strain with thoracic compression fracture from August 18, 2008.  He contends that a 20 percent rating does not adequately contemplate the severity of his back disability. 

On VA examination in August 2008 flexion was to 90 degrees.

There is no evidence of favorable ankylosis.

Under the General Rating Formula, considering such factors as functional loss, weakness, and fatigue under 38 C.F.R. §§ 4.40 and 4.45, as flexion was to 90 degrees, which is greater than 30 degrees of flexion, one of the criteria for the next higher rating, the criterion for a higher rating based on limitation of flexion has not been met.  See also DeLuca, 8 Vet.App. 202; Mitchell v. Shinseki, 25 Vet.App. 32.

As there is no evidence of favorable ankylosis, the criterion for a 40 percent rating, the next higher rating, based on ankylosis had not been met.  

There is no evidence of neurological abnormality, and thus, a separate rating for a neurological impairment is not warranted. 

And under the Formula Based on Incapacitating Episodes, in the absence of evidence of incapacitating episodes, requiring bed rest prescribed by a physician, the criteria for compensable rating based on incapacitating episodes have not been met.



The preponderance of the evidence is against the claim for an initial rating in excess of 20 percent for lumbosacral strain with thoracic compression fracture from August 18, 2008; there is no doubt to be resolved; and an initial rating in excess of 20 percent from August 18, 2008, is not warranted.  

From April 11, 2012

The Veteran seeks an initial rating in excess of 40 percent for lumbosacral strain with thoracic compression fracture from April 11, 2012.  He contends that a 40 percent rating does not adequately contemplate the severity of his back disability.

On VA examination in April 2012 flexion was to 30 degrees.

There is no evidence of unfavorable ankylosis.

As there is no evidence of unfavorable ankylosis, the criterion for a 50 percent rating, the next higher rating, has not been met.  


There is no evidence of neurological abnormality, and thus, a separate rating for a neurological impairment is not warranted. 

And under the Formula Based on Incapacitating Episodes, in the absence of evidence of incapacitating episodes, requiring bed rest prescribed by a physician, the criteria for compensable rating based on incapacitating episodes have not been met.

The preponderance of the evidence is against the claim for an initial rating in excess of 40 percent for lumbosacral strain with thoracic compression fracture from April 11, 2012; there is no doubt to be resolved; and an initial rating in excess of 40 from April 11, 2012, is not warranted.  



Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria under DC 5237 reasonably describe the disability levels and the Veteran's symptomatology, including pain, functional loss, and limitation of motion.  In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration for the service-connected lumbosacral strain with thoracic compression fracture is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran is currently employed as a police officer, the Veteran did not raise, and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.  






See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase). 


ORDER

An initial compensable rating for lumbosacral strain with thoracic compression fracture from December 17, 2005, and in excess of 20 percent from August 18, 2008, and in excess of 40 from April 11, 2012, is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


